 


110 HRES 431 EH: Recognizing the 40th anniversary of Loving v. Virginia legalizing interracial marriage within the United States.
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 431 
In the House of Representatives, U. S.,

June 11, 2007
 
RESOLUTION 
Recognizing the 40th anniversary of Loving v. Virginia legalizing interracial marriage within the United States. 
 
 
Whereas the first anti-miscegenation law in the United States was enacted in Maryland in 1661; 
Whereas miscegenation was typically a felony under State laws prohibiting interracial marriage punishable by imprisonment or hard labor; 
Whereas in 1883, the Supreme Court held in Pace v. Alabama that anti-miscegenation laws were consistent with the equal protection clause of the 14th Amendment as long as the punishments given to both white and black violators are the same; 
Whereas in 1912, a constitutional amendment was proposed in the House of Representatives prohibiting interracial marriage between negroes or persons of color and Caucasians; 
Whereas in 1923, the Supreme Court held in Meyer v. Nebraska that the due process clause of the 14th Amendment guarantees the right of an individual to marry, establish a home and bring up children; 
Whereas in 1924, Virginia enacted the Racial Integrity Act of 1924, which required that a racial description of every person be recorded at birth and prevented marriage between white persons and non-white persons; 
Whereas in 1948, the California Supreme Court overturned the State’s anti-miscegenation statutes, thereby becoming the first State high court to declare a ban on interracial marriage unconstitutional and making California the first State to do so in the 20th century; 
Whereas the California Supreme Court stated in Perez v. Sharp that a member of any of these races may find himself barred from marrying the person of his choice and that person to him may be irreplaceable. Human beings are bereft of worth and dignity by a doctrine that would make them as interchangeable as trains; 
Whereas by 1948, 38 States still forbade interracial marriage, and 6 did so by State constitutional provision; 
Whereas in June of 1958, 2 residents of the Commonwealth of Virginia—Mildred Jeter, a black/Native American woman, and Richard Perry Loving, a Caucasian man—were married in Washington, DC; 
Whereas upon their return to Virginia, Richard Perry Loving and Mildred Jeter Loving were charged with violating Virginia’s anti-miscegenation statutes, a felonious crime; 
Whereas the Lovings subsequently pleaded guilty and were sentenced to 1 year in prison, with the sentence suspended for 25 years on condition that the couple leave the State of Virginia; 
Whereas Leon Bazile, the trial judge of the case, proclaimed that Almighty God created the races white, black, yellow, Malay and red, and he placed them on separate continents. And but for the interference with his arrangement there would be no cause for such marriages. The fact that he separated the races shows that he did not intend for the races to mix.; 
Whereas the Lovings moved to the District of Columbia, and in 1963 they began a series of lawsuits challenging their convictions; 
Whereas the convictions were upheld by the State courts, including the Supreme Court of Appeals of Virginia; 
Whereas the Lovings appealed the decision to the Supreme Court of the United States on the ground that the Virginia anti-miscegenation laws violated the Equal Protection and Due Process Clauses of the 14th Amendment and were therefore unconstitutional; 
Whereas in 1967, the U.S. Supreme Court granted certiorari to Loving v. Virginia and readily overturned the Lovings’ convictions; 
Whereas in the unanimous opinion, Chief Justice Earl Warren wrote: Marriage is one of the basic civil rights of man, fundamental to our very existence and survival. . . . To deny this fundamental freedom on so unsupportable a basis as the racial classifications embodied in these statutes, classifications so directly subversive of the principle of equality at the heart of the Fourteenth Amendment, is surely to deprive all the State’s citizens of liberty without due process of law.; 
Whereas the opinion also stated that the Fourteenth Amendment requires that the freedom of choice to marry not be restricted by invidious racial discriminations. Under our Constitution, the freedom to marry, or not marry, a person of another race resides with the individual and cannot be infringed by the State.; 
Whereas in 1967, 16 States still had law prohibiting interracial marriage, including Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, and West Virginia; 
Whereas Loving v. Virginia struck down the remaining anti-miscegenation laws nationwide; 
Whereas in 2000, Alabama became the last State to remove its anti-miscegenation laws from its statutes; 
Whereas according to the U.S. Census Bureau, from 1970 to 2000 the percentage of interracial marriages has increased from 1 percent of all marriages to more than 5 percent; 
Whereas the number of children living in interracial families has quadrupled between 1970 to 2000, going from 900,000 to more than 3 million; and 
Whereas June 12th has been proclaimed Loving Day by cities and towns across the country in commemoration of Loving v. Virginia: Now, therefore, be it  
 
That the House of Representatives— 
(1)observes the 40th Anniversary of the U.S. Supreme Court decision in Loving v. Virginia; and 
(2)commemorates the legacy of Loving v. Virginia in ending the ban on interracial marriage in the United States and in recognizing that marriage is one of the basic civil rights of man at the heart of the 14th Amendment protections. 
 
Lorraine C. Miller,Clerk.
